Benham, Judge.
Appellee Minson purchased certain property at a foreclosure sale and, after unsuccessfully demanding that appellants vacate the premises, filed a dispossessory action in the Municipal Court of Chatham County. Appellants then filed an action in superior court asking that the foreclosure be set aside. After a hearing, the superior court judge denied appellants the relief they sought. Subsequently, the municipal court heard argument on the issuance of the dispossessory warrant and entered judgment against appellants. They now appeal, contending that they never received notice of the pending foreclosure. However, the issue of notice was not before the municipal court and played no part in its judgment authorizing the issuance of the writ of *324possession. The issue of notice to the debtor of the initiation of foreclosure proceedings is one of foreclosure (see OCGA §§ 44-14-162.1 through 44-14-162.3) and has no place in a dispossessory proceeding. Furthermore, it appears from the scant record before us that the notice issue was never raised in the court below. Therefore, there is nothing for this court to review. See Young v. Jones, 149 Ga. App. 819 (3) (256 SE2d 58) (1979).
Decided June 25, 1984.
Martin L. Polite, for appellants.
Karen D. Barr, William G. Maston, for appellee.

Judgment affirmed.


Banke, P. J., and Pope, J., concur.